UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-09908 TOMI ENVIRONMENTAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Florida 59-1947988 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 9454 Wilshire Blvd., Penthouse, Beverly Hills, CA 90212 (Address of principal executive offices) (Zip Code) (800) 525-1698 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 12, 2016, the registrant had 120,488,596 shares of common stock outstanding. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2016 TABLE OF CONTENTS Page CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I - FINANCIAL INFORMATION 3 Item 1 Financial Statements. Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 34 Item 4 Controls and Procedures. 34 PART II - OTHER INFORMATION Item 1 Legal Proceedings. 35 Item 1A Risk Factors. 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 3 Defaults Upon Senior Securities. 35 Item 4 Mine Safety Disclosures. 36 Item 5 Other Information. 36 Item 6 Exhibits. 39 SIGNATURES 40 EXHIBIT INDEX 41 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Form 10-Q”) contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements contained in this Form 10-Q other than statements of historical fact, including statements regarding our future results of operations and financial position, our business strategy and plans, and our objectives for future operations, are forward-looking statements. The words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect,” and similar expressions are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including those described in Part II, Item1A, “Risk Factors” in this Form 10-Q. Moreover, we operate in a very competitive and rapidly changing environment. New risks emerge from time to time. It is not possible for our management to predict all risks, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements we may make. In light of these risks, uncertainties and assumptions, the future events and trends discussed in this Form 10-Q may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. Unless expressly indicated or the context requires otherwise, “Company,” “we,” “us,” “our,” and “TOMI” refer to TOMI Environmental Solutions, Inc. and its wholly-owned subsidiary. 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. The accompanying financial statements are unaudited for the interim periods, but include all adjustments (consisting only of normal recurring adjustments), which we consider necessary for the fair presentation of results for the three months ended March 31, 2016. Moreover, these financial statements do not purport to contain complete disclosure in conformity with U.S. generally accepted accounting principles and should be read in conjunction with our audited financial statements as of, and for the year ended December 31, 2015. The results reflected for the three months ended March 31, 2016 are not necessarily indicative of the results for the entire year ending December 31, 2016. 3 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEET ASSETS Current Assets: March 31, 2016 (Unaudited) December 31, 2015 Cash and Cash Equivalents $ $ Accounts Receivable - net Inventories (Note 3) Deposits on Merchandise (Note 11) Prepaid Expenses Other Assets Total Current Assets Property and Equipment – net (Note 4) Other Assets: Intangible Assets – net (Note 5) Security Deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Accrued Officers Compensation (Note 9) - Common Stock and Warrants to be Issued (Note 12) Customer Deposits Deferred Rent Advances on Grant (Note 11) Total Current Liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity: Cumulative Convertible Series A Preferred Stock; par value $0.01, 1,000,000 shares authorized; 510,000 shares issued and outstanding at March 31, 2016 and December 31, 2015 Cumulative Convertible Series B Preferred Stock; $1,000 stated value; 7.5% Cumulative dividend; 4,000 shares authorized; none issued and outstanding at March 31, 2016 and December 31, 2015 - - Common stock; par value $0.01, 200,000,000 shares authorized; 120,338,596 and 120,063,180 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively. Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the financial statements. z 4 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) For The Three Months Ended March 31, Sales, net $ $ Cost of Sales Gross profit Operating Expenses: Professional Fees Depreciation and Amortization Selling Expenses Research and Development Consulting fees Equity Compensation Expense (Note 8) General and Administrative Total Operating Expenses Loss from Operations ) ) Other Income (Expense): Amortization of Deferred Financing Costs - ) Amortization of Debt Discounts - ) Fair Value Adjustment of Derivative Liability - ) Interest Expense - ) Total Other Income (Expense) - ) Net Loss $ ) $ ) Loss Per Common Share Basic and Diluted $ ) $ ) Basic and Diluted Weighted Average Common Shares Outstanding The accompanying notes are an integral part of the financial statements. 5 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2016 (UNAUDITED) Series A Preferred Common Stock Shares Amount Shares Amount Additional Paid Accumulated Total Stockholders’ in Capital Deficit Equity Balance at December 31, 2015 $ ) $ Equity based compensation Common stock issued for services provided Net Loss for the three months ended March 31, 2016 ) ) Balance at March 31, 2016 $ ) $ The accompanying notes are an integral part of the financial statements. 6 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For The Three Months Ended March 31, Cash Flow From Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net loss to Net Cash Used In Operating Activities: Depreciation and Amortization Amortization of Deferred Financing Costs - Amortization of Debt Discount - Fair Value Adjustment of Derivative Liability - Equity Based Compensation Value of Equity Issued for Services Reserve for Bad Debts Changes in Operating Assets and Liabilities: Decrease (Increase) in: Accounts Receivable ) ) Inventory ) ) Prepaid Expenses ) ) Deposits on Merchandise - Other Assets - 31 Deposits - Increase (Decrease) in: Accounts Payable and Accrued Expenses Accrued Interest - ) Accrued Officers Compensation Common Stock to be Issued Deferred Rent ) Advances on Grant ) - Customer Deposits ) ) Net Cash Used in Operating Activities ) ) Cash Flow From Investing Activities: Purchase of Property and Equipment ) ) Net Cash Used in Investing Activities ) ) The accompanying notes are an integral part of the financial statements. 7 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS – CONTINUED (UNAUDITED) For The Three Months Ended March 31, Cash Flow From Financing Activities: Proceeds From Issuance of Common Stock and Warrants - Decrease in Bond Sinking Fund - Payment of Finder's Fee - ) Net Cash Provided by Financing Activities - Increase (Decrease) In Cash and Cash Equivalents ) Cash and Cash Equivalents - Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Cash Flow Information: Cash Paid For Interest $
